DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (6816365).  With respect to claim 1, Hill discloses an electronic device, comprising: a first body (22), having a first pivoting end (where 22 and 30 meet claim 2, Hill discloses the electronic device according to claim 1, comprising at least one function assembly (48), wherein the at least one function assembly is disposed at the end.  With respect to claim 7, Hill discloses the electronic device according to claim 1, wherein an axial direction of the first axial portion (where 22 and 30 are hinged in figures 3-15) and the axial direction of the second axial portion (where 24 and 30 are hinged in figures 3-15) claim 15, Hill discloses the electronic device according to claim 1, wherein when the first body (22) is unfolded from the folded state to the unfolded state relative to the second body (10), the second pivoting end where 24 and 30 meet in figures 3-15) ascends relative to the first pivoting end (where 22 and 30 meet in figures 3-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (6816365).  With respect to claim 3, Hill discloses the electronic device according to claim 2, wherein the at least one function assembly (48).  Hill does not expressly disclose the at least one functional device (48) comprises at least one of a microphone, a speaker, and .
With respect to claim 4, Hill discloses the electronic device according to claim 1.  Hill does not expressly disclose the second casing has at least one heat dissipation opening at the end.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to incorporate the openings (or vents) in the second casing to dissipate heat.  One of ordinary skill in the art would have been motivated to incorporate the openings (or vents) in the second casing to dissipate heat as Hill discloses the laptop computer as conventional and having the computer electronics contained in the base.  It would have been obvious to one of ordinary skill in the art for a “conventional” laptop to include the openings (or vents) in the second casing to dissipate heat to protect the computer electronics from heat related failure.

Allowable Subject Matter
Claims 5, 6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 5, 6, and 8-14, patentability resides, at least in part, in each and every limitations as presently claimed and including all of the limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-02-25